DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the characters of the lines and numbers in the drawings don’t provide satisfactory reproduction characteristics.  As a non-limiting example, the examiner has provided annotated fig. 1 below. In this figure the lines forming the elements aren’t clear and parts are missing as the lines have faded away. Also in this figure the lead lines are choppy and faded away in some parts. This issues persist in all of the submitted figures, and appropriate correction is required. For reference see the ‘satisfactory reproduction characteristics’ paragraph from the MPEP inserted below:

1.84  Standards for drawings.
[examiner has cut out iterations between the title and "(l)" for simplicity]
(l)    Character of lines, numbers, and letters.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.


    PNG
    media_image1.png
    554
    964
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US PG Pub 20090020239) in view of Lin (US Patent 7287569), Huang (US Patent 6158494), De Chevron Villette (US Patent 5328113), and Anderson (US PG Pub 20060118248).
Regarding claim 1, Yu teaches (figures 1, and 7) a curtain winding device (10), comprising: a beam (12); a power mechanism (14) mounted to the beam; a transmission rod (18) driven by the power mechanism to rotate (paragraph 0037); two drawstrings (28, 30); and two reels (24 and 26) fitted about the transmission rod (18) and relatively fixed with the transmission rod in a circumferential direction (figure 1), wherein the drawstrings (28, 30) are wound on the reels, respectively (paragraph 0036, lines 9-11); wherein two drawstring holders (Both are represented by reference character 64 from fig. 7, which is an exploded view of one of the reels and other surrounding components. Fig. 1 shows that both have the drawstring holder as shown in fig. 7.) are disposed on the beam (paragraph 0042, lines 19-22) corresponding to the reels, respectively, each of the drawstring holders (both 64 from fig. 7) is arranged side by side with the corresponding reel (fig. 1 shows each drawstring holder side by side with its reel), and is parallel to an axial direction (along shaft 18 is the axial direction) of the corresponding reel (fig. 1); the beam being fixed (head rails and beams are inherently fixed and immovable) with toothed rollers (66) on the drawstring holders (both 64 from fig. 7); each of the at least two reels comprises a screw segment (32 and 34), a cone segment (figure 7 shows the cone portion where the cord winds) extending from an end of the screw segment (32) and gradually increasing in an outer diameter along an extending direction (figure 7); an end of each of the reels (24 and 26) away from the screw segment is provided with a fixing portion for fixing a distal end of the corresponding drawstring (paragraph 0043, the larger diameter is the opposite side of the screw segment), where the reels (24 and 26) are restricted to rotate in a circumference direction (each reel is restricted to only rotate in a circumference direction because it is fitted about the transmission rod 18, which can only rotate in the circumference direction), and the outer surface of the cone segments having threads (the grooves in paragraph 0043), with the 
Yu does not teach the drawstring holders guiding the drawstrings to be wound on the corresponding reels, two nuts fixed on the beam corresponding to the reels, with the screw segments screwed to the corresponding nuts on the beam, a straight segment extending from an end of the corresponding cone segment away from the screw segment; an outer diameter of the straight segment is equal to a maximum outer distance of the cone segment, with an end of the straight segment away from the screw segment provided with a fixing portion, or a positioning portion that protrudes from an outer side surface of the end of the straight segment to abut against a top of the corresponding drawstring holder to position an initial position of the corresponding reel, and wherein outer surfaces of the straight segment and the cone segment are integrally connected to form a first external thread, the first external thread is connected to a second external thread formed on an outer surface of the screw segment and screwed to the corresponding nut.
Lin teaches (figure 6) a base (1) and a drawstring holder (121) guiding (the drawstring goes through the holder) drawstrings (B) to be wound on the corresponding reel (3), a nut (2) corresponding to a reel, with the screw segment screwed to the nut (paragraph 0025, lines 47-50) on a beam (C), this screw segment being a second external thread. It would have been obvious to one of ordinary skill in the art at the time to modify Yu to incorporate the teachings of Lin by substituting the bases, drawstring holders and toothed rollers of Yu with bases, drawstring holders and nuts of Lin so that the drawstrings are guided to be wound on the corresponding wheel, and that the corresponding screwed segment is screwed to the corresponding nut on the beam. These alterations provide the predictable and expected 
De Chevron Villette teaches (figure 7) a reel (1) comprising a straight segment (8’) extending from an end of the cone segment (8’a) away from the smaller diameter section, an outer diameter of the straight segment is equal to a maximum outer diameter of the cone segment (figure 7). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Yu to incorporate the teachings of De Chevron Villette by incorporating a straight segment extending from an end of the respective cone segment away from the respective smaller diameter screw section with the fixing portion of Yu found on the corresponding straight section for fixing the ends of the corresponding drawstring, the outer diameter of the corresponding straight section being equal to a maximum outer diameter of the corresponding cone segment, this corresponding straight section being integrally connected to the corresponding cone segment forming a first external thread along its length. This alteration provides the predictable and expected results of more space for each of the cords to be wound around (column 3, lines 62-65). 
Huang teaches (figures 4 and 6) a positioning portion (33) that protrudes from an outer side surface (figure 6) of the reel (30) to abut (column 2, lines 62-64) against a top (the top half) of a drawstring holder (40) to position an initial position of the reel (when the curtain is all the way down). It would have been obvious to one of ordinary skill in the art at the time to further modify Yu to incorporate the teachings of Huang by including a positioning portion at the end of the corresponding straight segment to abut against a corresponding drawstring holder to position an initial positon of the corresponding reel. This alteration provides the predictable and expected results of being able to tell when the cords are all the way down (column 3, lines 11-15).
Anderson teaches (figure 13) a reel (124) for a cord drive mechanism with a cone section integrally connected to a straight section (figure 11), with a thread running the whole length of the reel 
Note that hereafter, “modified Yu” represents “Yu in view of Lin, Huang, De Chevron Villette, and Anderson as applied to claim 1”.
Regarding claim 4, modified Yu includes that Yu teaches (figures 1 and 7) that the beam (12) is fixed with two bases (20, 22) corresponding to the reels (24, 26), respectively. The modified Yu, includes Lin that also teaches (figure 6) after the modification as described in claim 1 above, an end of each base (1) respectively fixed with the corresponding nut (2), and a blocking plate (13) for defining an axial movement stroke of the corresponding reel; the corresponding reel is disposed between the nut and the blocking plate, in parallel with a base (1), and is screwed to the nut through a screw segment (31).  
Regarding claim 7, modified Yu, Includes that Huang teaches (figures 4 and 6) that a thickness of the positioning portion (33) in the axial direction of each reel (see modified figure 6 below) and the abutting position (shown in figure 4) of the positioning portion (33) on the corresponding drawstring holder are set such that the positioning portion and the drawstring holder are displaced from each other after reel is rotated one rotation from the initial position (as soon as the reel is rotated, the positioning portion no longer is in the abutting positon (column 2, line 65- column 3, line 6)). It would have been obvious to one of ordinary skill in the art to further modify Yu so that a thickness of the positioning portion in the axial direction of the reels and the abutting position of the positioning portion on the drawstring holder of a corresponding reel are set such that the positioning portion and the drawstring holder are displaced from each other after the corresponding one of the reels is rotated one rotation 

    PNG
    media_image2.png
    423
    704
    media_image2.png
    Greyscale

Regarding claim 8, modified Yu,  includes that Yu further teaches (figures 2-4) that the power mechanism (14) includes a housing (42), and an output shaft (44), and a scroll spring (46) and has an outer end fixed to the output shaft (paragraph 0037, lines 5-7) to output a constant torque (paragraph 0037 “constant force coil spring”); the output shaft and the transmission rod are in drive connection (paragraph 0037, lines 5-7) of Yu. The embodiment relied upon of Modified Yu does not teach a spring shaft rotatably disposed in the housing and parallel with the output shaft, with the scroll spring wound on the spring shaft. 
However, another embodiment of Yu teaches (figure 3) a spring shaft (144) rotatably disposed in the housing (42) and parallel with the output shaft (figure 3), with the scroll spring (146) wound on the spring shaft (144). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Yu by another embodiment of Yu by having a spring shaft rotatably disposed in the housing and parallel with the output shaft, with the scroll spring wound on the spring shaft. This .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US PG Pub 20090020239) in view of Lin (US Patent 7287569), Huang (US Patent 6158494), De Chevron Villette (US Patent 5328113), and Anderson (US PG Pub 20060118248) as applied to claim 4 above, and further in view of Nakamura (US Patent 5103888).
Regarding claim 5, modified Yu, includes that Yu further teaches (figures 6 and 8) that in the middle of the base (1) is provided with a drawstring holder (121), the drawstring holder (121) protrudes toward the corresponding reel with respect to the middle of the base, the drawstring holder is provided with a drawstring hole (23) through which the drawstring extends (figure 8). Modified Yu does not teach a drawstring wheel that guides an extending direction of the drawstring.  
	Nakamura teaches a drawstring wheel (16) that guides an extending direction of the drawstring (column 3, lines 54-57). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Yu to incorporate the teachings of Nakamura so that there is a drawstring wheel that guides an extending direction of the drawstring. This alteration provides the predictable and expected results of guiding the lifting cord from the one of the corresponding two reels, through the drawstring holder, to the slats of the blind (column 4, lines 37-40).
Regarding claim 6, modified Yu, includes Lin that teaches (figure 8) that the blocking plate (13) defines a passage (figure 8) through which the transmission rod (D) extends. It would have been obvious to one of ordinary skill in the art to further modify Yu by having the blocking plate define a passage through which the transmission rod extends as taught by Lin. This alteration provides the predictable and expected result of the transmission rod connecting to another structure via the passage, allowing the transmission rod to include sections that can rotate on either side of the plate via the passage.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “Yu, Lin, Huang, De Chevron Villette, and Anderson all fail to disclose or teach that each of the drawstring holders is arranged side by side with the corresponding reel, and is parallel to an axial direction of the corresponding reel, as recited in amended claim 1”. 
	The examiner directs attention to the claim 1 rejection above where all the features as claimed are taught.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

                                                                                                                                                                                               /DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634